IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-80,363-01 & -02 & -03


                  EX PARTE NORBERTO AHUMADA LUCIO, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                 CAUSE NOS. 09-CR-2609 & 09-CR-2610 & 09-CR-2611
            IN THE 357TH DISTRICT COURT FROM CAMERON COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In Cause No. 09-CR-2609, Applicant

was convicted of six counts of forgery and one count of engaging in organized criminal activity and

sentenced to ten years’ imprisonment, in each count, in counts one through six, and twenty years’

imprisonment in count seven. In Cause No. 09-CR-2610, Applicant was convicted of six counts of

tampering with government records, and one count of engaging in organized criminal activity and

sentenced to twenty years’ imprisonment, in each count, in counts one through six, and twenty-five

years’ imprisonment in count seven. In Cause No. 09-CR-2611, Applicant was convicted of theft in
                                                                                                      2

the aggregate and sentenced to ten years’ imprisonment. He did not appeal his convictions.

       On November 27, 2013, the -03 was remanded to determine why the judgment in the nunc

pro tunc order has four separate counts and four separate sentences when the offense was for theft

in the aggregate. On February 27, 2014, this Court received the trial court’s supplemental findings

of fact and conclusions of law for the -03. The trial court recommended that we deny the -03

application and that the error in the judgment be corrected by a second nunc pro tunc. However, this

Court was not sent a copy of such judgment nunc pro tunc. Therefore, the trial court shall

supplement the record with the second judgment nunc pro tunc, or make findings of fact and

conclusions of law as to why a nunc pro tunc has not been entered in this cause. No further fact

finding is ordered or allowed in the -03 application.

       As for the -01 and -02 applications, on April 24, 2014, the trial court ordered that the findings

of fact and conclusions of law signed on October 24, 2013 be vacated. However, this Court has not

received any supplemental findings of fact and conclusions of law. Instead, the trial court appears

to be conducting more fact-finding on the claims raised in those applications. We now remand the

-01 and -02 applications to the 357th District Court of Cameron County to allow the trial judge to

complete the apparently ongoing evidentiary investigation and enter the appropriate findings of fact

and conclusions of law.

       We further order the trial court to resolve the issues and enter any findings of fact and

conclusions of law within 30 days of this order. A supplemental transcript containing all affidavits

and interrogatories or the transcription of the court reporter’s notes from any hearing or deposition,

along with the trial court’s supplemental findings of fact and conclusions of law, if any, shall be

forwarded to this Court within 45 days of the date of this order. No further extensions will be
                               3

entertained.



Delivered: November 26, 2014

Do Not Publish